Case 21-10825-KHK              Doc 19-1 Filed 06/02/21 Entered 06/02/21 17:45:54                                 Desc
                                Exhibit(s) Attachment Page 1 of 2

                     /
             I ,(ob
   t;   \'                                               DEED
                                                                                $u|l$'llu'l'Iuril|IH[U'
                                                                                il'liiii'il illli$i',""
                    TIIIS DEED it *"6s    ddsilJday          of Dcccrnbcr, 20lO by ard betwecn H€rbert

             WILLIAI\{S, tR. and Gayle Elizabeth CARTEY' Grarrors and [IerbcrtWILLIAMS.
                                                                                        JR.

             Grantcc.    4l4o P€t"uoNT                rb\ ?a 'd3t 1 0 ooil r9fr-^tPdit V'l
                                                    WTINESSETH:
                                                                                                         J*i1    r

                    That for and in considerstion ofthp srm of TEN DOLLARS
                                                                                 (llq'q)'      cash in
                                  gooO -C valuablc considcratioq the reccipt and nrfficicncy
                                                                                               of
             Irarrd p"il, a"d oitr*
                                                                     grant, bargai\  scll and convey,
             ,rfi1"il;h."bt ofiot"f"aguU, the Gfa$or_s do bereby
             ;}[fidr      ;;e *itt c"n"ii w.ttuoty        Engtish Covertants of Titls urtothe
             iliojti*--folfor"i"g   do;bud              sihn;, tying and being in the County of
                                                      "nA
                                                 ;;;purty,
             Princc William, Virginia" to-wit:
                                                                            BAY'
                     COTdOMiNiUM       VNII3IT,HARBOR POINT EAST AT BELMONT
                                                                       appurtcnalt thercto,
                     A Condominiurrt ona tft fimited common elernents
                                                                 P4   a$dP'|  srrl Common
                     Irrcludtng Comrno" Sl"*"tt Pa*ing  Spac{r)'
                     ft"rntffltotug. 25 and 3D,€sabt'h€d-b-y condorninium instrumsts
                     recordod on June ;,;,n4;_wtrunrcnt Nb' ?,o4,*2*2344'withplat
                                 rt"*rit*iN"tG 20w6u2fr0y23 45' atdthereo'-among
                         rg;ordeA*
                                                                      any rupplemcntal
                     declarations u"Oot t*J*"rfs recordodel@ue6
                                                                                  tho
                                                                          93    - 3Q {a'                 6   }
                     lardrecordsofPGliflii"t"c"""v'vkgtnia'Sy7>'^
                                                                        Williams, Ir. ald
                        AND BEINGthe samc ProP€rtY conveyod to l{erbert
                                                                                 912010   nd
                        Garyle Elizabeth CarleY, bY virtue of aDeed
                                                                               tfte land Records
                        recorded as Instrument No. 201c{ro70048073
                        of Prince William County, Virginia'

                       This conveYance is rnade subject to ttt€
              restrictions, and rights of way of record'

                         Witness the         signarure                                                   \

                                                                                Ir.


                                                                                                          r3




                                                                                 MV
                                                                                                         20ta




                                                                                                                     EXHIBIT
Case 21-10825-KHK        Doc 19-1 Filed 06/02/21 Entered 06/02/21 17:45:54                                 Desc
                          Exhibit(s) Attachment Page 2 of 2



          Stae of Virgin4 C,ounf of Prinoa Wlliarq to-wit:
                I, thc undersigncd Notary Public for the Statc and County aforesaid, do lrcreby
         ccrtiS thConttis ?ra.dry ofDecember, 20l0,Hertrr1..Witliams, lr., whose nane is
         sisned
         to the forqgoing Deed dafed July , 20lQ acknowledged the sanre            nr   in my State
         ard Couty aforcsaid.
                                       { l'Lo
                 My commirsion enpires: -J          rY

                My Rcgistration No. )o( ( { fo               Notary


                                                                               vtnE0il AilllgrEc
                                                                                  t{olAFtR4.p
                                                                              coln oiilYE L'I|iOFVFO$IA
                                                                         ilY comn$Ffl Eor888 MAY8|, 2014
                                                                               cormSgollrB.$




{
i
I
                                                                                                           7
i
I
